Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Brush on 7-7-2022.
The application has been amended as follows: line 6 in claim 9 recites ‘comprising step carried’ which should be amended to ‘comprising steps carried’.
Response to Arguments
Applicant’s arguments, see response, filed 7-1-2022, with respect to claims 1, 3-12, 14, and 15 have been fully considered and are persuasive.  The objections of the last, office action have been withdrawn.  
Allowable Subject Matter
Claims 1, 3-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: 
"...the interactive server being adapted to react, according to a predefined logic, to commands received originating from the communication terminal, the logic being predefined by a set of states and by conditions of transitions between said states, the method comprising steps carried out by the server comprising: obtaining a command for establishing the second communication according to the second modality, storing a context representative of interactions that have taken place between the communication terminal and the interactive server during the first communication and a public identity, the stored context comprising at least a history of the states successively occupied by the interactive server during the first communication, establishing the second communication according to the second modality toward a recipient terminal designated by the stored public identity, and configuring the second communication by transmitting to the recipient terminal, via the second communication and in a form adapted to suit the second modality, at least a part of the stored context...", along with the other limitations in the claim.  Claims 3, 4, 5, 6, 7, and 8 depend on claim 1.
Independent Claim 9 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: "...the interactive server being adapted to react to commands sent by the communication terminal according to a predefined logic, the predefined logic being predefined by a set of states and by conditions of transitions between said states, the method comprising steps carried out by the communication terminal comprising: dispatching to the server of a command for toggling to the second communication according to the second modality, receiving a message of establishment of the second communication between the interactive server and the communication terminal according to the second modality, receiving at least a part of a stored context comprising at least a history of the states successively occupied by the interactive server during the first communication with the communication terminal, and rendering via the second communication and in a form adapted to suit the second modality, at least a part of the stored context received...", along with the other limitations in the claim.
Independent Claim 10 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: 
"...the device being adapted to react, according to a predefined logic, to commands received originating from the communication terminal, the logic being predefined by a set of states and by conditions of transitions between said states, wherein the device comprises: a communication module adapted to obtain a command for establishing the second communication according to the second modality, a memory adapted to store a context representative of interactions that have taken place between the communication terminal and the device during the first communication and a public identity, the stored context comprising at least a history of the states successively occupied by the interactive server during the first communication, a communication module adapted to establish the second communication according to the second modality with a recipient terminal designated by the stored public identity, and a configuration module adapted to configure the second communication by transmitting to the recipient terminal, via the second communication and in a form adapted to suit the second modality, at least a part of the stored context...", along with the other limitations in the claim.  Claim 12 depends on claim 10.
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: "...the interactive server being adapted to react according to a predefined logic to commands sent by the communication terminal, the predefined logic being predefined by a set of states and by conditions of transitions between said states, the communication terminal comprising: a communication module adapted to transmit destined for the interactive server a command for establishing the second communication according to the second modality, the communication module also being adapted to receive a message of establishment of the second communication between the interactive server and the communication terminal according to the second modality, the communication module furthermore being adapted to receive at least a part of a stored context comprising at least a history of the states successively occupied by the interactive server during the first communication with the communication, and a rendering module adapted to render via the second communication and in a form adapted to suit the second modality, at least a part of the stored context received...", along with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: 
"...the interactive server being adapted to react, according to a predefined logic, to commands received originating from the communication terminal, the logic being predefined by a set of states and by conditions of transitions between said states, wherein the instructions configure the | interactive server to perform steps comprising: obtaining a command for establishing the second communication according to the second modality, storing a context representative of interactions that have taken place between the communication terminal and the interactive server during the first communication and a public identity, the stored context comprising at least a history of the states successively occupied by the interactive server during the first communication, establishing the second communication according to the second modality toward a recipient terminal designated by the stored public identity, and configuring the second communication by transmitting to the recipient terminal, via the second communication and in a form adapted to suit the second modality, at least a part of the stored context....", along with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record since the cited references (such as: U.S. Patent Appl. Publ. 2017/0149844 by Pirat et al) do not teach or suggest: 
"...  the interactive server being adapted to react to commands sent by the communication terminal according to a predefined logic, the predefined logic being predefined by a set of states and by conditions of transitions between said states, wherein the instructions configure the communication terminal to perform steps comprising: dispatching to the server of a command for toggling to the second communication according to the second modality, receiving a message of establishment of the second communication between the interactive server and the communication terminal according to the second modality, receiving at least a part of a stored context comprising at least a history of the states successively occupied by the interactive server during the first communication with the communication terminal, and rendering via the second communication and in a form adapted to suit the second modality, at least a part of the stored context received...", along with the other limitations in the claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653